42 F.3d 1384
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard BARBER, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 94-1804
United States Court of Appeals,First Circuit.
Dec. 12, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Frank H. Freedman, U.S. District Judge ]
Richard I. Barber on brief pro se.
Donald K. Stern, United States Attorney, and Kevin O'Regan, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before SELYA, Circuit Judge, CAMPBELL, Senior Circuit Judge, and BOUDIN, Circuit Judge.
Per Curiam.


1
The denial of appellant's motion pursuant to 28 U.S.C. Sec. 2255 is affirmed for essentially the reasons contained in the district court's Memorandum and Order dated July 12, 1994.